          Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 1 of 22



                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA




JODI GILL, as Representative and Next Friend of
GLENN OSCAR GILL, a Long Term Care                      Hon. Harvey Bartle
Facility Resident, on his behalf and on behalf of
all others Similarly Situated                           Case No. 20-cv-02038

and
                                                        COMPLAINT -CLASS ACTION
GREG HUBERT, as Representative and Next
Friend of NETHIA KNIGHT, a Long Term Care
Facility Resident, on her behalf and on behalf of
all others Similarly Situated

                         Plaintiffs,

            vs.

PENNSYLVANIA DEPARTMENT
OF HEALTH
Health & Welfare Building
8th Floor West
625 Forster Street
Harrisburg PA 17120



Robert L. Sachs, Jr. Esq (#41355)                       Martin S. Kardon, Esq. (#26759)
Theresa M. Blanco, Esq (#77468)                         Kanter, Bernstein & Kardon PC
Shrager & Sachs                                         1617 JFK Boulevard, Suite 1150
2300 One Commerce Square                                Philadelphia, PA 19103
2005 Market Street                                      215-568-5885
Philadelphia PA 19103                                   kardon@kbklaw.com
rsachs@shragerlaw.com
tblanco@shragerlaw.com
(215) 568-7771                                          Robert F. Daley, Esq.(#81992)
                                                        D. Aaron Rihn, Esq.
Peter D. Giglione, Esq. (#89523)                        Robert Peirce & Associates, P.C.
Massa, Butler, Giglione                                 707 Grant Street, Suite 125
Three Gateway Center                                    Pittsburgh PA 15219
Suite 1543                                              (412) 281-7229
401 Liberty Avenue                                      bdaley@peircelaw.com
Pittsburgh, PA 15222
(412) 338-1800
pgiglione@mbp-law.com                                   Attorneys for Plaintiffs and the Class

Attorneys for Plaintiffs and the Class

                                                    1
       Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 2 of 22




                    FIRST AMENDED COMPLAINT – CLASS ACTION


                               INTRODUCTORY STATEMENT

1. This case concerns the Pennsylvania Department of Health (PA DOH) policy and practice of
    denying appropriate safeguards and care to nursing home residents (Long Term Care Facility
    residents) in the Commonwealth of Pennsylvania, in violation of the Rehabilitation Act, 29
    U.S.C. 794, the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12134, 42 U.S.C. §§ 12181,
    et seq.; the Patient Protection and Affordable Care Act (ACA), 42 U.S.C. § 18116; 45 C.F.R. §§
    92.101(a), 92.101(b)(2)(i); and federal and state regulations concerning inspections and
    investigations of Long Term Care Facilities (LTCFs), including the Social Security Act, 42
    U.S.C. 301, et seq., and its implementing regulations, 42 C.F.R. 483.1 et seq.; the Civil Rights
    Act, 42 U.S.C. § 1983 as it applies to the Federal Nursing Home Reform Amendments (FNRA),
    42 U.S.C. § 1396r et seq.; and the Pennsylvania Disease Prevention and Control Law, 35 P.S.
    521.1 et seq.

2. This case also concerns biomedical research without authorization or consent. These claims are
    based on the Nuremburg Code and Declaration of Helsinki. These lay out the minimum conduct
    required governing biomedical research on human beings.

3. The PA DOH is tasked with ensuring the safety and health of all Pennsylvania citizens including
    the residents of Long Term Care Facilities (LTCFs) and enforcing proper facility operation and
    conduct.

4. The PA DOH is required to inspect LTCFs to ensure the safety and health of the residents
    pursuant to the Code of Federal Regulations under the Social Security Act.

5. Residents of LTCFs are disabled as defined by the Rehabilitation Act.

6. These inspections have come nearly to a halt, thereby putting all LTCF residents at risk of
    infectious disease transmission. Specifically, these residents are at high risk for contracting
    SARS-COV-2 (the virus that causes COVID-19) which is pervasive within the community-at-
    large, and which is easily transmissible from close contact (respiratory droplets) and from
    surfaces (fomites).




                                                  2
            Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 3 of 22



    7. The failure of the PA DOH to conduct inspections has also resulted in the apparent biomedical
        experimentation on residents under the guise of clinical trials. It is unlikely that such egregious
        conduct could have occurred had inspections not been halted.

    8. Residents of LTCFs are the most medically fragile and high-risk members of our society. The
        decision to stop inspections of LTCFs was made arbitrarily and without consideration for the
        health, safety, and welfare of the residents.

    9. By severely limiting the number of facility inspections the PA DOH has caused a direct, present,
        and credible threat to the health and wellbeing of the LTCF residents; and has caused death and
        injury.

    10. The current public health emergency 1 presents discrete and specific dangers to high risk groups.
        The disabled are at high risk individually. Disabled individuals residing in LTCFs are at higher
        risk because of their disabilities and their close proximity to others.

    11. The Pennsylvania Disease Prevention and Control Law gives the PA DOH through the Secretary
        of Health, and local boards of health, responsibility to safeguard the health and wellbeing of the
        citizens of the Commonwealth of Pennsylvania and requires the PA DOH to take action to
        mitigate the spread of disease. When the Secretary fails to act, anyone may move to enforce the
        law. 35 P.S. 521 et seq.

    12. Residents of LTCFs cannot adequately distance themselves from others, thereby placing them at
        high risk for community infection. Moreover, staff are not properly equipped with Personal
        Protective Equipment (PPE) sufficient to prevent infection and cross contamination; and testing is
        not taking place to identify residents and staff who may be ill and able to transmit SARS-COV-2.
        This is in contrast to the type of infection control and testing available to those who reside outside
        of LTCFs. The control of infection spread outside LTCFs is also wielded by the PA DOH and all
        management direction comes from the Pennsylvania Secretary of Health, Dr. Rachel Levine. The
        application of this authority is disparate and places the LTCF disabled in a higher risk category
        solely because of their disability.



1
  Governor Wolf issued an Emergency Order effective March 16, 2020 (Ex A) which requires Pennsylvania
residents to stay at home unless they are essential workers. A subsequent guidance from the U.S. Health and Human
Services Department (Ex B) on March 13, 202 directed facilities to self-evaluate for infection control purposes. A
second guidance issued on March 23, 2020 directed state departments of health to prioritize only certain types of
inspections. (Ex C).

                                                        3
           Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 4 of 22



    13. The Pennsylvania Department of Health has a history of segregating the disabled from the non-
       disabled when considering who is to be protected and receive appropriate care and treatment
       during the current public health emergency. PA DOH issued Interim Guidelines on March 22,
       2020 which applied as follows:

                “When a situation is statewide: These triage guidelines apply to all healthcare
       professionals , clinics, and facilities in the Commonwealth of Pennsylvania. The guidelines apply
       to all patients.” 2

           Only after a complaint was lodged with the Office of Civil Rights of the Department of
       Health and Human Services, were these guidelines revised. The intent of the Guidelines was to
       keep the disabled from using resources which could be allocated to the non-disabled, thereby
       causing them harm. This was a blatant attempt to create policy which stated that the lives of the
       disabled are not as valuable as the lives of those who are not disabled. This is the essence of
       discrimination solely on the basis of disability.

    14. Moreover, the PA DOH had knowledge that at least one LTCF was experimenting on its residents
       with unproven, unauthorized medication in an attempt to see if it prevented them from
       contracting COVID-19. The PA DOH failed to take action.

    15. PA DOH had knowledge of poor conditions at many LTCFs and failed to take any substantive
       action that would have addressed or improved these conditions, including the failure to physically
       inspect and assist these facilities with infection control, staffing, testing, and modifications to
       prevent further spread of disease.

    16. Moreover, the PA DOH had a plan in mid-March 2020 to protect LTCF patients using quick
       strike teams of medical professionals who were to have responded to nursing homes as soon as
       just a few positive cases were confirmed. They were to have shown up within hours of a call for
       help. But the entire plan and process was shelved without explanation. Now, the PA DOH is
       apparently only assisting LTCFs “virtually”. See, Exhibit “G”, Pattani, A., Moss R. “Pa had an




2
 A copy of the Interim Guidelines can be found here:
https://www.health.pa.gov/topics/Documents/Diseases%20and%20Conditions/COVID-
19%20Interim%20Crisis%20Standards%20of%20Care.pdf (Version 2, accessed 4/27/20);
https://int.nyt.com/data/documenthelper/6850-pennsylvania-triage-
guidelines/02cb4c58460e57ea9f05/optimized/full.pdf (Version 1, accessed 4/27/20)

                                                      4
       Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 5 of 22



    early plan to protect nursing home residents from coronavirus, but never fully implemented it.”
    Philadelphia Inquirer. May 9, 2020 (accessed 0745 a.m.).

17. LTCFs in Pennsylvania have been asking for help from the PA DOH for several weeks, yet have
    received very little in response to their pleas. See, collectively, articles attached as Exhibit “H”.

18. Plaintiffs, on behalf of persons with disabilities residing within LTCFs in the Commonwealth of
    Pennsylvania, seek a preliminary and permanent injunction requiring Defendants to:

        a. Accommodate all class members by enforcing the infection control and other regulations
             in each and every LTCF in the Commonwealth, to include testing, monitoring,
             quarantine, and any other necessary public health benefit available to the rest of the
             public;

        b. Prevent class members from being experimented upon without consent;

        c. Inspect LTCFs to determine whether cases of COVID-19 exist in the facility;

        d. Take appropriate public health action to segregate individuals who are COVID-19
             positive and to mitigate and prevent the transmission of the virus to others;

        e. Provide residents with appropriate personal protective equipment;

        f.   Provide staff with COVID-19 testing at appropriate intervals to safeguard not only
             residents, but also staff caring for those residents;

        g. Report publicly and to residents (and families) of each LTCF, the number of COVID-19
             positive residents with a plan for mitigation and options/plans for each resident who is
             COVID-19 negative to avoid infection;

        h. Employ sufficient staff to fully undertake its responsibility to these disabled individuals
             to protect them and safeguard their well-being; and numbers of staff sufficient to
             maintain records required to be maintained in this (COVID19) type of public health
             emergency;

        i.   Appoint and direct appropriate and qualified personnel to assist facilities in person with
             the care of residents, when requested by the facility.



                                                   5
       Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 6 of 22



        j.   Maintain records subject to inspection by appropriate authorities, including the Court or
             appointed Master if necessary;

        k. Consider the needs of persons with disabilities in LTCFs in planning any future public
             health program, plans or actions involving SARS-COV-2 and COVID-19.

19. Plaintiffs therefore bring this action on behalf of all class members to ensure that they are not
    subject to ongoing and incipient harm as a result of the failure of the PA DOH to enforce
    regulations for the health, safety and wellbeing of the class members.

                                              PARTIES

20. Plaintiff is Jodi Gill. She is authorized to take this action on behalf of her father, Glenn Oscar
    Gill, age 81, who is a resident of Brighton Rehabilitation and Wellness Center in Beaver,
    Pennsylvania. Mr. Gill suffers from disabilities within the meaning of the Rehabilitation Act,
    including advanced dementia and cardiovascular disease. Mr. Gill has been a resident at Brighton
    since September 25, 2019. She is a class representative.

21. In early April, Brighton announced that it would treat all of its residents as presumptively
    positive. On April 10th, Ms. Gill was called by a nurse at the facility and convinced to sign a
    “consent” for an experimental drug study she was told was to find out whether the drug
    combination of hydroxychloroquine and zinc would prevent infection with COVID-19. The full
    document is attached as Exhibit “D” and is as follows:




                                                  6
Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 7 of 22




                             7
       Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 8 of 22



22. There is no evidence that this “study” was approved by an Institutional Review Board, or that a
    Data Safety Monitoring Board was engaged, or that any kind of actual informed consent was
    sought or given. In fact, Ms. Gill was coerced to sign the form because she was told that it would
    help her father and by not signing it, she would not be helping him. She was told that there were
    hundreds of people who had to be called about the “study” and that she needed to hurry up and
    make up her mind. Emails between Ms. Gill and the facility as well as the Director of Skilled
    Nursing Facilities for the Commonwealth of Pennsylvania are attached hereto as Exhibit “E”.

23. Mr. Gill has been exposed to SARS-COV-2. It is unknown if he is positive at this time. It is
    unknown if he has suffered physical injury as a result of the unapproved biomedical research
    study that was conducted on him and hundreds of others in the Brighton facility. It is certain that
    Mr. Gill is at imminent risk for contracting COVID-19.

24. Mr. Gill and the other residents at Brighton as well as at other LTCFs are at immediate risk of
    contracting COVID-19 and are clearly at immediate risk of being experimented upon. These
    individuals represent the most fragile in our society and deserve protection, not exploitation

25. Plaintiff is Greg Hubert. He is authorized to take this action on behalf of his grandmother, Netha
    Knight, age 96, who is a resident of York Rehabilitation and Nursing Center in Philadelphia,
    Pennsylvania. Ms. Knight suffers from disabilities within the meaning of the Rehabilitation Act,
    including dementia, hypertension, diabetes and ambulation difficulties. Ms. Knight has been a
    resident at York for four years. She is a class representative.

26. York Rehabilitation and Nursing Center has COVID-19 -positive patients. Upon information and
    belief, Ms. Knight was recently moved from her room on the second floor which she shared with
    two other residents, to the first floor (to a room also with two other residents) which is known to
    be the COVID-19 -positive floor. At the time she was moved, her family believed she was
    COVID-19 -negative. Ms. Knight was apparently tested for COVID-19 but the results have not
    been provided.

27. These named plaintiffs are only two of the more than 75,000 nursing home residents in
    Pennsylvania. The situations and conditions of their loved ones are not unique. See, Exhibit “F”,
    Declaration of George Emerson (complaints to PA DOH concerning conditions and infection at
    Brighton were met with no response).




                                                 8
       Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 9 of 22



28. Defendant is the Pennsylvania Department of Health which is the department responsible for the
    inspection of LTCFs and enforcement of the infection control and other regulations applicable to
    them, as well as the enforcement of applicable public health statutes and regulations. PA DOH is
    responsible for safeguarding the health of the citizens of the Commonwealth, especially during
    times of public health emergency.

                                          JURISDICTION

29. All previous paragraphs are hereby incorporated by reference as though each were fully set forth
    herein.

30. This is an action for declaratory and injunctive relief to enforce the Plaintiffs’ rights as aforesaid.
    This Court has subject matter jurisdiction over this action under 28 U.S.C. 1331 and 1343(a)(3)
    and (4) This action arises under Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. 794, et
    seq.; the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12134, 42 U.S.C. §§ 12181, et
    seq.; the Patient Protection and Affordable Care Act (ACA), 42 U.S.C. § 18116; 45 C.F.R. §§
    92.101(a), 92.101(b)(2)(i); the Social Security Act, 42 U.S.C. 301, et seq., and its implementing
    regulations, 42 C.F.R. 483.1 et seq.; the Civil Rights Act, 42 U.S.C. § 1983 as it applies to the
    Federal Nursing Home Reform Amendments (FNRA), 42 U.S.C. § 1396r et seq.; and the
    Pennsylvania Disease Prevention and Control Law, 35 P.S. 521.1 et seq.

31. This Court has supplemental jurisdiction under 28 U.S.C. 1367 over Plaintiffs’ claims under the
    Pennsylvania state and local laws and regulations prohibiting disability discrimination; the public
    health laws and regulations, and the laws and regulations regarding LTCF inspection, safety, and
    control.

32. Venue properly lies in this district pursuant to 28 U.S.C. 1391(b).

                               CLASS ACTION ALLEGATIONS

33. All prior paragraphs are hereby incorporation by reference as though each were fully set forth
    herein.

34. Plaintiffs bring this action pursuant to Rule 23(a) and Rule 23(b)(2) of the Federal Rules of Civil
    Procedure on their own behalf and on behalf of all others similarly situated.




                                                   9
           Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 10 of 22



    35. Plaintiffs’ class consists of all individuals in Pennsylvania who are residents of Long Term Care
        Facilities (LTCFs) all of whom are disabled within the meaning of the Rehabilitation Act, for the
        reasons as aforesaid.

    36. The class is so numerous that joinder of all members is impracticable. 3

    37. Upon information and belief, based on the number of LTCF residents and the number of LTCFs
        in Pennsylvania, and the highly infectious nature of SARS-COV-2, that every LTCF resident is at
        incipient risk for infection with SARS-COV-2, and subsequent community transmission to others.
        These residents are also at immediate risk for exploitation via unauthorized biomedical research.

    38. The laws and regulations which address the nature of this action and that form the basis of this
        complaint are common to all members of the class. The relief sought will apply to all of them.

    39. Questions of law common to the members of the class include whether defendants violated the
        Rehabilitation Act, the Americans with Disabilities Act, the Social Security Act, the Patient
        Protection and Affordable Care Act, the Pennsylvania statutes and regulations relative to the
        public health and infection control, and other regulations relative to LTCFs, and common law
        duties, by failing to conduct activities and inspections as aforesaid, and to ensure that the disabled
        are afforded the same protections as the rest of the public.

    40. The claims of the Plaintiffs are typical of the claims of the entire class. Defendant’s violation of
        the laws as alleged herein has deprived Plaintiffs and members of the class to be deprived of the
        safety and wellbeing afforded to the rest of the public by the PA DOH. Therefore, all class
        members will suffer the same or similar injuries for the purposes of the injunctive and declaratory
        relief sought.

    41. The named plaintiffs are capable of fairly and adequately representing the class and protecting
        interests. Counsel for the Plaintiffs are attorneys with substantial class action litigation experience
        as well as substantial experience in litigating on behalf of plaintiffs with disabilities. Counsel are
        aware of no conflicts among members of the proposed plaintiff class.



3
  There are nearly 76,000 nursing home residents in Pennsylvania according to the 2018-2019 data from the State
which is the most recent census available.
(https://www.health.pa.gov/topics/HealthStatistics/HealthFacilities/NursingHomeReports/Pages/nursing-home-
reports.aspx Accessed 5/3/2020).



                                                       10
      Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 11 of 22



42. The prosecution of separate actions by individual members of the class would create a risk of
    inconsistent and varying adjudications that would establish incompatible standards of conduct for
    the defendant.

43. The prosecution of separate actions by individual members of the class would also create a risk of
    adjudications with respect to individual members which would, as a practical matter, substantially
    impair the ability of other members to protect their interests.

44. Defendants have acted or refused to act on grounds generally applicable to the class, making
    appropriate injunctive and declaratory relief with respect to the class as a whole.

                                  STATUTORY FRAMEWORK

45. All prior paragraphs are hereby incorporated by reference as though each were fully set forth
    herein.

46. Section 504 of the Rehabilitation Act, 29 U.S.C. 794 prohibits federally funded programs or
    activities from excluding, denying benefits to, or discriminating against, an “otherwise qualified
    individual with a disability in the United States. . . solely by reason of her or his disability.”

47. Title II of the ADA prohibits public entities (such as state and local governments) from excluding
    people with disabilities from their programs, services, or activities, denying them the benefits of
    those services, programs, or activities, or otherwise subjecting them to discrimination. 42 U.S.C.
    §§ 12131-12134.

48. Title III of the ADA imposes almost identical prohibitions on public accommodations, which
    includes hospitals and other health care providers. 42 U.S.C. §§ 12181(7)(F),
    12182. Specifically, Title III bars health care providers from excluding people with disabilities
    from the full and equal enjoyment of their services and facilities. 42 U.S.C. §
    12182(a). Congress construed this non-discrimination mandate broadly to bar, inter alia: use of
    eligibility criteria that screen out or tend to screen out people with disabilities; failure to make
    reasonable modifications to policies, practices, and procedures necessary to avoid discrimination;
    and aiding or perpetuating discrimination by others. 42 U.S.C. §§ 12182(b)(1)(D)(ii),
    12182(b)(2)(i)-(ii); accord 28 C.F.R. §§ 36.204, 36.301, 36.302.

49. The breadth of Section 504’s prohibition on disability discrimination is co-extensive with that of
    the ADA.

                                                  11
      Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 12 of 22



50. Section 1557 of the ACA provides that no health program or activity that receives federal funds
    may exclude from participation, deny the benefits of their programs, services or activities, or
    otherwise discriminate against a person protected by Section 504 of the Rehabilitation Act, 42
    U.S.C. § 18116; 45 C.F.R. §§ 92.101(a), 92.101(b)(2)(i). This includes an obligation to make
    reasonable modifications in policies, practices, and procedures necessary to avoid discrimination.
    45 C.F.R. § 92.205

51. The Social Security Act, 42 U.S.C. 301 et seq is enforced relative to LTCFs via the Code of
    Federal Regulations, specifically 42 C.F.R. 483.1 et seq, which govern oversight and
    requirements for the operation of LTCFs and the enforcement of those operations and the safety,
    health, and welfare of LTCF residents.

52. The Pennsylvania Department of Health accepts money from the federal department of Health
    and Human Services. As such, it is obligated to follow and abide by the Rehabilitation Act, the
    ADA, ACA, Social Security Act, Federal Nursing Home Reform Amendments, Civil Rights Act,
    and all of their implementing regulations.

53. The Rehabilitation Act’s implementing regulations further provide that “[a] [federal funds]
    recipient shall make reasonable accommodation to the known physical or mental limitations of an
    otherwise qualified handicapped applicant. . . unless the recipient can demonstrate that the
    accommodation would impose and undue hardship on the operation of its program.” 28 C.F.R.
    41.53.

54. An entity’s failure to provide a reasonable accommodation to a disabled individual that the
    individual needs in order to enjoy meaningful access to the entity’s benefits and/or services
    constitutes discrimination under the Rehabilitation Act.

55. A disability includes “a physical or mental impairment that substantially limits one or more major
    life activities of [an] individual[.]” See 29 U.S.C. 705(20(B) (citing 42 U.S.C. 12102(1)).

56. A major life activity includes, but is not limited to the ability to ambulate, eat independently,
    [multiple citations] 29 U.S.C. 705(20)(B) (citing 42 U.S.C. 12102(2)).

57. Included in the Rehabilitation Act’s definition of “program or activity” are “all of the operation of
    . . . an entire corporation. . . or other private organization . . . which is principally engaged in the
    business of providing. . . health care. . . “ 29 U.S.C. 794(b)(3)(A)(ii). Any entity receiving federal
    financial assistance is subject to the Act. 29 U.S.C. 794(a). All of the operations of the

                                                  12
      Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 13 of 22



    department, agency…or other instrumentality, any part of which is extended federal financial
    assistance” is subject to the Act. 29 U.S.C. 794(b)(1)(A) and (B).

58. The Federal Nursing Home Reform Amendments (FNRA), 42 U.S.C. § 1395i-3 et seq., and
    1396r et seq. create rights which inure to the individual nursing home resident. The Plaintiff seeks
    redress of the violations of these rights through 42 U.S.C. 1983. These rights include:

        a.   A safe and infection-controlled environment;

        b. Prevention of the development of disease;

        c. The right to have a safe environment free from discrimination;

        d. The right to have all violations of the residents’ rights investigated by the State which is
             obligated to provide oversight and assurance that the needs and rights of the residents are
             being met and respected; and to require the conditions are such that the residents’ health
             and welfare are protected;

        e. The right to have immediate steps taken by the State for deficiencies and risks to the
             residents’ health and safety.

59. The Pennsylvania Disease Prevention and Control Law gives the PA DOH through the Secretary
    of Health, and local boards of health, responsibility to safeguard the health and wellbeing of the
    citizens of the Commonwealth of Pennsylvania and requires the PA DOH to take action to
    mitigate the spread of disease. When the Secretary fails to act, anyone may move to enforce the
    law. 35 P.S. 521 et seq. The main purpose of the DPCL is to institute a system of mandatory
    reporting, examination, diagnosis, and treatment of communicable diseases. A public health
    system depends on public oversight and accountability.

60. Federal regulations require that a skilled nursing facility must establish and maintain an infection
    prevention and control program designed to provide a safe, sanitary and comfortable environment
    and to help prevent the development and transmission of communicable diseases and infection.
    42 C.F.R. 483.80. The regulations also require that the facility’s infection control program must
    include minimum elements which include a system for preventing, identifying, reporting,
    investigating, and controlling infections and communicable diseases for all residents, staff,
    volunteers, visitors, and other individuals providing services under a contractual arrangement, and
    that they must follow national standards. 42 C.F.R. 483.80(a) and (a)(1).

                                                 13
            Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 14 of 22



      61. A skilled nursing facility is required to operate and provide services in compliance with all
          applicable federal, state, and local laws and regulations, and within accepted professional
          standards and principles which apply to professionals providing services in such a facility. 42
          U.S.C. 1395i-3, et seq.

      62. Moreover, a state must maintain procedures and adequate staff to investigate complaints of
          violations and to monitor on-site on a regular basis a facility’s compliance with the requirements
          of applicable federal rules and regulations. 42 U.S.C. 1395i-3, et eq.

      63. Defendant is principally engaged in the provision and oversight of health care services; policy
          enactment, enforcement, oversight and coordination.

         FRAMEWORK OF THE NUREMBURG CODE & DECLARATION OF HELSINKI

      64. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
          length herein.

      65. The Nuremberg Code and the Declaration of Helsinki are the minimum international standards of
          conduct governing biomedical research on human subjects; they are in essence world statutes to
          which the citizens of all nations are subject.

      66. The Nuremberg Code, drafted in response to the horrors of Nazi experimentation on human
          subjects, set forth basic principles "to satisfy moral ethical and legal concepts."

      67. The Nuremberg Code provides in pertinent part:

                  The voluntary consent of the human subject is absolutely essential. . . . . . before the
          acceptance of an affirmative decision by the experimental subject there should be made known to
          him the nature, duration, and purpose of the experiment; the method and means by which it is to
          be conducted; all inconveniences and hazards reasonably to be expected; and the effects upon his
          health or person which may possibly come from his participation in the experiment.
...
                  The experiment should be designed and based on the results of animal experimentation
          and a knowledge of the natural history of the disease or other problem understudy that the
          anticipated results will justify the performance of the experiment.
...
                 The degree of risk to be taken should never exceed that determined by the humanitarian
          importance of the problem to be solved by the experiment.
...
                 Proper preparations should be made and adequate facilities provided to protect the
          experimental subject against even remote possibilities of injury, disability, or death.
...

                                                       14
            Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 15 of 22



          The experiment should be conducted only by scientifically qualified persons.

      68. The World Health Organization established the Declaration of Helsinki to further the goals of the
          Nuremberg Code and to set the minimum acceptable standards in all nations in which human
          clinical trials are conducted.

          These include:

                   Biomedical research involving human subjects must conform to generally accepted
          scientific principles and should be based on adequately performed laboratory and animal
          experimentation and on a thorough knowledge of the scientific literature.
...
          The design and performance of each experimental procedure involving human subjects should be
          clearly formulated in an experimental protocol which should be transmitted to a specially
          appointed independent committee for consideration, comment and guidance.
...
                  Biomedical research involving human subjects should be conducted only by scientifically
          qualified persons and under the supervision of a clinically competent medical person..
...
                 Biomedical research involving human subjects cannot legitimately be carried out unless
          the importance of the objectives is in proportion to the inherent risk to the subject.

          Concern for the interests of the subject must always prevail over the interest of science and
          society.
...
          The right of the research subject to safeguard his or her integrity must always be respected.
...
                  Doctors should abstain from engaging in research projects involving human subjects
          unless they are satisfied that the hazards involved are believed to be predictable.
...
                  In any research on human beings, each potential subject must be adequately informed of
          the aims, methods, anticipated benefits and potential hazards of the study and the discomfort it
          may entail.
      69. The common law has recognized such standards as a source of the right of every human subject
          to be treated with dignity in the conduct of a clinical trial, and such is a right of all citizens under
          the Constitution of the United States and of the Commonwealth of Pennsylvania.

      70. Defendants' actions, as set forth above, fell below the minimum standards of conduct set forth
          under the Nuremberg Code and the Declaration of Helsinki and were a breach of the right of
          plaintiffs and the class to be treated with dignity.




                                                        15
              Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 16 of 22




DEFENDANT’S FAILURE TO COMPLY WITH THE ADA, REHABILITATION ACT, SOCIAL
        SECURITY ACT, ACA FNHRA, the CIVIL RIGHTS ACT (Sec. 1983) and the DISEASE
                                    PREVENTION AND CONTROL LAW

       71. All prior paragraphs are hereby incorporated by reference as though each were fully set forth
           herein.
       72. The Pennsylvania Department of Health has a history of segregating the disabled from the non-
           disabled when considering who is to receive appropriate care and treatment during the current
           public health emergency. PA DOH issued Interim Guidelines on March 22, 2020 which applied
           as follows:

                     “When a situation is statewide: These triage guidelines apply to all healthcare
           professionals , clinics, and facilities in the Commonwealth of Pennsylvania . The guidelines apply
           to all patients.” 4

               Only after a complaint was lodged with the Office of Civil Rights of the Department of
           Health and Human Services, were these guidelines revised, yet they still contain language tacitly
           directing the rationing of care at the expense of the disabled. The intent of the Guidelines was to
           keep the disabled from using resources which could be allocated to the non-disabled, thereby
           causing them harm. This is the essence of discrimination solely on the basis of disability.

       73. As aforesaid, Defendants have already excluded, denied services to, and discriminated against,
           the disabled residents of LTCFs in Pennsylvania in violation of the Rehabilitation Act. As a
           result, these individuals have been injured, died or are in danger of incipient injury and death, as
           aforesaid.

       74. Defendants knew or had reason to know of the disabilities of these individuals at the time the
           decision was made to fail to take warranted, required and appropriate action that would have
           safeguarded these individuals.

       75. Defendant’s failure to conduct appropriate inspections, oversight and management of its duties
           with regard to LTCFs threatens Plaintiff’s class members with real, immediate, and substantial




4
    See, URLs at footote 2.

                                                        16
      Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 17 of 22



    harm by impeding their ability to access the safeguards of the laws and regulations designed to
    protect them.

                                           COUNT ONE

                        Violation of 29 U.S.C. 794 – Rehabilitation Act

76. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
    length herein.

77. As a result of Defendant’s policy and practice of segregating Plaintiffs and their class members,
    and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant has failed
    to care for its most fragile citizens and discriminated against them because of their disability.
    Defendant has excluded them from appropriate oversight, protection, care, safety, wellbeing, and
    all other protections afforded to the public, and those not confined to a LTCF.

78. As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs and their
    class members have been harmed or are in danger of incipient harm as aforesaid.

                                          COUNT TWO

                        Violation of the Americans with Disabilities Act

79. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
    length herein.

80. As a result of Defendant’s policy and practice of segregating Plaintiffs and their class members,
    and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant has failed
    to care for its most fragile citizens and discriminated against them because of their disability.
    Defendant has excluded them from appropriate oversight, protection, care, safety, wellbeing, and
    all other protections afforded to the public, and those not confined to a LTCF.

81. As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs and their
    class members have been harmed or are in danger of incipient harm as aforesaid.




                                                 17
      Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 18 of 22



                                         COUNT THREE

                              Violation of the Affordable Care Act

82. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
    length herein.

83. As a result of Defendant’s policy and practice of segregating Plaintiffs and their class members,
    and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant has failed
    to care for its most fragile citizens and discriminated against them because of their disability.
    Defendant has excluded them from appropriate oversight, protection, care, safety, wellbeing, and
    all other protections afforded to the public, and those not confined to a LTCF.

84. As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs and their
    class members have been harmed or are in danger of incipient harm as aforesaid.

                                          COUNT FOUR

                               Violation of the Social Security Act

85. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
    length herein.
86. As a result of Defendant’s policy and practice of segregating Plaintiffs and their class members,
    and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant has failed
    to care for its most fragile citizens and discriminated against them because of their disability.
    Defendant has excluded them from appropriate oversight, protection, care, safety, wellbeing, and
    all other protections afforded to the public, and those not confined to a LTCF. Defendants are
    obligated to conduct appropriate inspections and enforcement under the SSA which responsibility
    they have abrogated to the detriment of the Plaintiffs and class members.

87. As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs and their
    class members have been harmed or are in danger of incipient harm as aforesaid.




                                                 18
      Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 19 of 22



                                          COUNT FIVE

         Violation of the Federal Nursing Home Reform Amendments (1983 Action)

88. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
    length herein.
89. As a result of Defendant’s policy and practice of segregating Plaintiffs and their class members,
    and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant has failed
    to care for its most fragile citizens and discriminated against them because of their disability.
    Defendant has excluded them from appropriate oversight, protection, care, safety, wellbeing, and
    all other protections afforded to the public, and those not confined to a LTCF. Defendants are
    obligated to conduct appropriate inspections and enforcement under the SSA which responsibility
    they have abrogated to the detriment of the Plaintiffs and class members.

90. As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs and their
    class members have been harmed or are in danger of incipient harm as aforesaid.

                                           COUNT SIX

             Violation of the Pennsylvania Disease Prevention and Control Law

91. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
    length herein.

92. As a result of Defendant’s policy and practice of segregating Plaintiffs and their class members,
    and as a result of denying appropriate safeguards to the residents of LTCFs, Defendant has failed
    to care for its most fragile citizens and discriminated against them because of their disability.
    Defendant has excluded them from appropriate oversight, protection, care, safety, wellbeing, and
    all other protections afforded to the public, and those not confined to a LTCF. Defendant is
    required under the DPCL to take all action required to prevent, identify, examine, diagnose ad
    cause to be treated every potential communicable disease within the Commonwealth.

93. As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs and their
    class members have been harmed or are in danger of incipient harm as aforesaid.




                                                 19
        Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 20 of 22



                                            COUNT SEVEN

Violations of the Nuremburg Code and Declaration of Helsinki and the Constitution of the United
                             States and Commonwealth of Pennsylvania

  94. All prior paragraphs are hereby incorporated by reference as though each were fully set forth at
      length herein.
  95. The common law has recognized the standards of the Nuremburg Code and the Declaration of
      Helsinki as a source of the right of every human subject to be treated with dignity in the conduct
      of a clinical trial. These are constitutional rights of dignity under the federal and state
      constitutions.

  96. The Plaintiff and the class members were not afforded these basic rights and suffered as a result.

  97. As a direct and proximate result of the Defendant’s actions and inactions, the Plaintiffs and their
      class members have been harmed or are in danger of incipient harm as aforesaid.




                          DECLARATORY AND INJUNCTIVE RELIEF

  98. All prior paragraphs are hereby incorporated by reference as though each were fully set fort at
      length herein.

  99. Plaintiff respectfully requests that this Court:

          a. Assert jurisdiction over this matter;

          b. Issue a declaratory judgment in favor of Plaintiffs declaring that:

                    i. Defendants must provide appropriate oversight and enforcement of the rules and
                       regulation respecting LTCF operation which oversight shall include the
                       following:

                           1. Immediate inspection of facilities to determine the adequacy of infection
                                control procedures in light of the current public health emergency;

                           2. Immediate action including but not limited to testing (swab and serum
                                antibody) of all residents, and documentation of all cases of COVID-19

                                                     20
Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 21 of 22



                    in all LTCFs in Pennsylvania in order to protect those currently infected
                    as well as those at imminent risk for infection due to the nature of the
                    disease and its ease of transmission;

                3. Record and report all cases of COVID-19 by facility and make this data
                    available to the public on a rolling, as-collected, basis;

                4. Report all positive COVID-19 cases to the resident and family of
                    residents who test positive for the disease;

                5. Immediately take steps to safeguard LTCF residents in accordance with
                    standards of care for highly communicable diseases, including the
                    implementation and enforcement of all public health recommendations
                    with regard to those at highest risk for contracting COVID-19. These
                    steps should include, at a minimum, following the recommendations of a
                    court-approved medical monitoring physician/team who will determine
                    the minimum set of monitoring required.

                6. Immediately take steps to cause all non-IRB approved biomedical
                    research studies to cease and to identify any and all studies that have
                    taken place, their physical locations, and the principal investigators or
                    persons directing said studies.

 c. Issue a permanent injunction that bars Defendant from:

         i. Withholding appropriate testing or other safeguards, including treatment,
            appropriate monitoring, and personal protective equipment from the disabled
            residents of LTCFs

        ii. Excluding, denying services to, or discriminating against disabled residents of
            LTCFs

        iii. Failing to protect disabled residents of LTCFs from unethical and unauthorized
            biomedical research.




                                        21
         Case 2:20-cv-02038-HB Document 5 Filed 05/12/20 Page 22 of 22



          d. Issue a permanent injunction which requires Defendant to follow the guidance of and
               report to a medical/public health monitor to ensure compliance with standards of care and
               oversight

          e. Award Plaintiffs the costs of this action including attorneys fees pursuant to statute;

          f.   Award such other relief as this Court deems just and appropriate

                                               Respectfully submitted,

                                               /s/ Theresa M. Blanco

                                               _________________________________
                                               Robert L. Sachs, Jr., Esquire
                                               Theresa M. Blanco, Esquire

May 12, 2020




                                                  22
